Title: To Thomas Jefferson from Daniel L. Hylton, 11 April 1792
From: Hylton, Daniel L.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond James River Virginia Apl. 11. 1792
          
          I wou’d have wrote you before this, but have been waiting on Mr. Banks who had kept me in a state of suspence until yesterday respecting the sale of your land at Elkhill, and have now got his final answer. The highest he offers is £1500 payable agreeable to your advertisement in four instalments. You will therefore on the receipt of this say if this price meets your approbation, as he informs me, he has another tract in view, if he does not agree with you. Two days past 43 hhds tobacco of your crop arriv’d at the landing and have employ’d waggons to cart it to the warehouse ready to be shipt agreeable to your directions. I have thought it adviseable to have a few hhds. examined as there has been much wet weather on its passage and from what I have seen, think you may venture to recommend it as the first quality. As I have business that calls me to Baltimore I mean to take the next stage after this and probably may go on farther North, however this is rather uncertain. I return you many thanks for the trouble you have taken to get my daughter accomodated with a seat in your friends carriage and cou’d so favourable one as Mr. Pages be obtain’d with out the smallest inconvenience to him and his lady, I should be happy in so agreeable an opportunity. Under neath I send you the Account of what tobacco was shipt of your last years crop. Every happiness attend you is the sincere wish of Your sincere Frd & St,
          
            Danl L Hylton
          
        